Citation Nr: 0001364	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortening of the left 
lower extremity.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, denied service connection for a left leg length 
discrepancy.

In April 1998, the Board remanded this case for examination 
of the appellant and medical opinions.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant served on active duty from July 1973 to 
September 1995.  The appellant's pre-induction examination, 
performed in February 1973, noted that his lower extremities 
were normal.

3.  The appellant's complete service medical records are not 
available for review.

4.  The appellant's available service medical records, 
beginning in 1989, reveal treatment for a left leg length 
discrepancy.

5.  The appellant alleges that he was treated for an 
inservice left ankle fracture between January 1981 and March 
1981.

6.  A post service VA examination for joints, conducted in 
July 1998, noted a diagnosis of "[s]hortening of the left 
lower extremity, possibly due to remote fracture of the 
ankle."



CONCLUSION OF LAW

The appellant's shortening of the left lower extremity was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1111, 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

The appellant's complete service medical records are not 
available for review for evidence of injury or disease while 
the appellant was on active duty.  These records are believed 
to have been lost in transit during the appellant's active 
duty service.  Consequently, in reaching this decision, the 
Board fully acknowledges and accepts its heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

II.  Factual Background

A review of the appellant's report of separation, Form DD 
214, reveals that he served on active duty in the United 
States Air Force from July 1973 to September 1995.  The 
appellant's pre-induction examination report, dated February 
1973, noted essentially normal findings throughout.  In 
particular, the report noted that the appellant's lower 
extremities were normal.  A periodic examination, performed 
in November 1987, noted that the appellant's lower 
extremities and feet were normal.  An X-ray examination of 
the appellant's lower extremities, performed in November 
1989, noted that his left lower extremity was 1.8 centimeters 
shorter than the right lower extremity.  Subsequent service 
medical records reveal multiple treatments for the use of a 
heel lift on the appellant's left leg.  A July 1990 treatment 
report noted that the appellant was given a 5/8 inch boot 
lift for his left heel.  A March 1991 treatment report noted 
that he was given a 1 and 3/8 inch boot lift for his left 
heel.

In October 1995, the appellant filed his Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for a shortened left leg.  In November 1995, a VA 
general physical examination was conducted.  The report of 
this examination noted an impression of left lower extremity 
length discrepancy requiring an orthotic shoe with 
approximately two centimeters of build up.

In March 1996, the appellant filed his substantive appeal, VA 
Form 9.  On his appeal form, the appellant indicated that he 
twisted his ankle in early 1981.  Thereafter, he reported 
that he twisted his left ankle for a second time while moving 
some heavy mobility bins.  X-ray examination of his left 
ankle revealed a slight break.  He also noted that he was 
first informed of his left leg length discrepancy in the 
1989-1990 time frame.

In July 1998, a VA examination for joints was conducted.  The 
report of this examination noted the appellant's narrative 
history of an inservice injury to his left ankle.  X-ray 
examination of the left ankle revealed no evidence of 
fracture or abnormal alignment and mild degenerative change 
with subchondral sclerosis on the superior margin of the 
acetabulum.  The report concluded with a diagnosis of 
"[s]hortening of the left lower extremity, possibly due to 
remote fracture of the ankle."  The VA examiner also noted 
that "the veteran possibly did suffer a fracture while in 
the service, which is more or less silent.  It is more likely 
than not, this was related to his left leg length 
discrepancy."

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the appellant contends that he incurred a 
shortening of the left lower extremity during his active duty 
service.  The determinative issues presented by this claim 
are: (1) whether the appellant incurred, or aggravated, a 
shortening of the left lower extremity during service; (2) 
whether he has a current disability; and, if so, (3) whether 
the current disability is etiologically related to his active 
military service.  

Initially, the Board finds that the appellant's claim for 
service connection for shortening of the left lower extremity 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible. See Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered and generally a presumption 
of credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)" (first emphasis added)).  All relevant facts have 
been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Veterans are presumed to have entered active service in sound 
condition as to their health except for defects noted at the 
time of examination for entrance into service.  38 U.S.C.A. 
§ 1111 (West 1991); See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The law provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  The presumption only attaches 
where there has been an induction examination in which the 
disability subsequently noted was not detected.  See Bagby, 
supra.  

Although the evidence of record is unclear regarding the 
precise date of onset of the appellant's shortening of the 
left lower extremity, the Board concludes that service 
connection for this condition is warranted.  The appellant's 
pre-induction examination, dated February 1973, noted that 
his lower extremities and feet were normal.  Thus, he is 
presumed to have been in sound medical condition at the time 
of service entry. See Crowe v. Brown, 7 Vet. App. 238 (1994).  
Subsequent service medical records, however, reveal treatment 
for shortening of the left lower extremity.  Through his 
statements herein, the appellant indicated that he was 
treated for a slight left ankle fracture in the winter of 
1981.  A VA examination of the joints, performed in July 
1998, noted a diagnosis of "[s]hortening of the left lower 
extremity, possibly due to remote fracture of the ankle."

Given the absence of any clear and unmistakable evidence 
demonstrating that the appellant's shortening of the left 
lower extremity existed prior to his entry into active duty 
service, the Board is compelled to conclude that his current 
shortening of the left lower extremity had its origin during 
active military service.


ORDER

Entitlement to service connection for shortening of the left 
lower extremity is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

